                                             Case 5:18-cv-07454-LHK Document 29 Filed 03/08/19 Page 1 of 3



                                       1   COURTNEY C. HILL (SBN: 210143)
                                           cchill@grsm.com
                                       2   SHANNON L. ERNSTER (SBN: 264940)
                                           sernster@grsm.com
                                       3   SYLVIA JOO (SBN: 308236)
                                           sjoo@grsm.com
                                       4   GORDON REES SCULLY           MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       5   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       6   Facsimile: (213) 680-4470
                                       7   Attorneys for Defendants
                                           UNITED HEALTHCARE SERVICES, INC.
                                       8   UNITEDHEALTHCARE INSURANCE COMPANY
                                       9   D. JASON DAVIS (SBN: 193225)
                                           jdavis@dlglawcorp.com
                                      10   DAVIS LAW GROUP, PLC
                                           17383 W. Sunset Blvd., Suite A380
                                      11   Pacific Palisades, CA 90272
Gordon Rees Scully Mansukhani, LLP




                                           Telephone: (424) 256-0700
  633 West Fifth Street, 52nd floor




                                      12   Facsimile: (424) 256-7950
      Los Angeles, CA 90071




                                      13   Attorney for Plaintiff
                                           BENJAMIN WISE
                                      14

                                      15                            UNITED STATES DISTRICT COURT
                                      16                      NORTHERN DISTRICT OF CALIFORNIA
                                      17

                                      18   BENJAMIN WISE, an individual,  )      CASE NO. 5:18-cv-07454-LHK
                                                                          )      Judge Lucy H. Koh
                                      19                      Plaintiff,  )
                                                                          )
                                      20       vs.                        )      JOINT STIPULATION TO
                                                                          )      FURTHER EXTEND
                                      21   MONTEREY COUNTY                )      DEFENDANTS’ TIME TO
                                           HOSPITALITY ASSOCIATION               RESPOND TO THE COMPLAINT
                                      22   HEALTH AND WELFARE PLAN; )
                                           UNITED HEALTHCARE              )      (THIRD EXTENSION)
                                      23   SERVICES, INC.; MONTEREY       )
                                           COUNTY HOSPITALITY             )      Complaint filed: December 11, 2018
                                      24   ASSOCIATION; MVI               )
                                           ADMINISTRATORS INSURANCE )            Current deadline to respond: March 8,
                                      25   SOLUTIONS, INC; MAXIMUS        )      2019;
                                           FEDERAL SERVICES, INC.;        )
                                      26   UNITEDHEALTHCARE               )      New deadline to respond: March 15,
                                           INSURANCE COMPANY; AND         )      2019
                                      27   DOES 1 THROUGH 10,             )
                                      28                      Defendants. )
                                                                                                 5:18-cv-07454-LHK
                                            JOINT STIPULATION TO FURTHER EXTEND DEFENDANTS’ TIME TO RESPOND TO
                                                              THE COMPLAINT (THIRD EXTENSION)
                                             Case 5:18-cv-07454-LHK Document 29 Filed 03/08/19 Page 2 of 3



                                       1         TO THE COURT:
                                       2         The parties hereto, Defendants UNITED HEALTHCARE SERVICES, INC.
                                       3   and UNITEDHEALTHCARE INSURANCE COMPANY (collectively referred to
                                       4   as “United”) and Plaintiff BENJAMIN WISE (“Plaintiff”), by and through their
                                       5   counsel of record, hereby stipulate as follows:
                                       6         WHEREAS, United’s current deadline to respond to the Complaint is
                                       7   March 8, 2019;
                                       8         WHEREAS, counsel for United is continuing to determine whether they
                                       9   will also represent Defendants MONTEREY COUNTY HOSPITALITY
                                      10   ASSOCIATION HEALTH AND WELFARE PLAN (“H&W Plan”),
                                      11   MONTEREY COUNTY HOSPITALITY ASSOCIATION (“Monterey County”),
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   and MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC. (“MVI”) in
      Los Angeles, CA 90071




                                      13   this matter;
                                      14         WHEREAS, United and Plaintiff stipulate that Defendants United, H&W
                                      15   Plan, Monterey County, and MVI shall have a further extension of time to
                                      16   respond to Plaintiff’s Complaint up to and including March 15, 2019;
                                      17         WHEREAS, Northern District of California Local Rule 6-1(a) allows
                                      18   parties to stipulate, without Court approval, to extend the time to answer or
                                      19   otherwise respond to the Complaint;
                                      20         WHEREAS, this extension will not alter the date of any event or deadline
                                      21   already fixed by Court order.
                                      22   ///
                                      23   ///
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///
                                                                                                 5:18-cv-07454-LHK
                                            JOINT STIPULATION TO FURTHER EXTEND DEFENDANTS’ TIME TO RESPOND TO
                                                              THE COMPLAINT (THIRD EXTENSION)
                                            Case 5:18-cv-07454-LHK Document 29 Filed 03/08/19 Page 3 of 3



                                       1         IT IS SO STIPULATED.
                                       2

                                       3   Dated: March 8, 2019           GORDON REES SCULLY MANSUKHANI,
                                                                          LLP
                                       4

                                       5
                                                                          By: /s/ Courtney C. Hill
                                                                              Courtney C. Hill
                                       6                                      Shannon L. Ernster
                                       7
                                                                              Sylvia Joo
                                                                              Attorneys for Defendants
                                       8                                      UNITED HEALTHCARE SERVICES,
                                       9                                      INC. AND UNITEDHEALTHCARE
                                                                              INSURANCE COMPANY
                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Dated: March 8, 2019            DAVIS LAW GROUP, PLC
      Los Angeles, CA 90071




                                      13
                                                                           By: _/s/ D. Jason Davis_________
                                      14                                       D. Jason Davis
                                                                               Attorney for Plaintiff
                                      15
                                                                               BENJAMIN WISE
                                      16

                                      17                   ATTESTATION OF E-FILED SIGNATURE
                                      18   I, Sylvia Joo, am the ECF user whose ID and password are being used to file this
                                      19   Joint Stipulation to Further Extend Defendants’ Time to Respond to the Complaint
                                           (Third Extension). In compliance with Local Rule 5-1(i), I hereby attest that D.
                                      20   Jason Davis, counsel for Plaintiff, has concurred in this filing.
                                      21
                                                                          By: /s/ Courtney C. Hill
                                      22                                      Courtney C. Hill
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                 5:18-cv-07454-LHK
                                            JOINT STIPULATION TO FURTHER EXTEND DEFENDANTS’ TIME TO RESPOND TO
                                                              THE COMPLAINT (THIRD EXTENSION)
